In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-324V
                                       Filed: June 20, 2013
                                       Not for Publication


*************************************
KELLY HOWARD, as mother and               *
natural guardian of the minor,            *
NATALIE HOWARD,                           *
                                          *
               Petitioner,                *      Damages decision based on stipulation;
                                          *      diphtheria-tetanus-pertussis vaccine;
 v.                                       *      measles-mumps-rubella vaccine; inactivated
                                          *      polio vaccine; varicella vaccine; acute
SECRETARY OF HEALTH                       *      disseminated encephalomyelitis
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
                                          *
*************************************
Michael A. London, New York, NY, for petitioner.
Julia W. McInerny, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On June 20, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that her daughter suffered acute
disseminated encephalomyelitis (ADEM) and other adverse injuries that were caused by her June
23, 2010 receipt of diphtheria-tetanus-pertussis vaccine, measles-mumps-rubella vaccine,
inactivated polio vaccine, and varicella vaccine. Respondent denies that petitioner’s daughter’s

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
ADEM, or any other injury, was caused by her vaccinations. Nonetheless, the parties agreed to
resolve this matter informally.

       The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
Court awards petitioner a lump sum of $57,500.00, representing compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$57,500.00 made payable to petitioner, as guardian/conservator of Natalie Howard’s estate.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 20, 2013                                                       s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2